DETAILED ACTION
Remarks
The application was filed 14 May 2022 and claims priority to US 17/247,146 (now issued Pat. No. 11,334,471) filed on 2 December 2020.
Claims 1-19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 3, 8, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6, 8-15 and 17-19 are compared to claims 1, 3-9 and 11-17 of US Patent No. 11,334,471 in the following table:
Instant Application
US Patent No. 11,334,471
Claim 1 –  A robotic process automation (RPA) method comprising employing at least one hardware processor of a computer system to: 

select an RPA workflow for testing, the RPA workflow comprising a sequence of robotic activities wherein a first activity provides an input to a second activity; 







in response to receiving a user input selecting a target subsequence of activities from the RPA workflow, the target subsequence including the first activity, create a mock workflow for the RPA workflow, wherein the target subsequence of activities of the RPA workflow is replaced in the mock workflow with a substitute activity configured to supply a mock input to the second activity; and 

output a computer-readable encoding of a test robot configured to execute the mock workflow, wherein executing the test robot comprises testing the RPA workflow for errors.


Claim 1 –  A robotic process automation (RPA) method comprising employing at least one hardware processor of a computer system to: 

in response to selecting a robotic process automation (RPA) workflow for testing, create a mock workflow comprising a duplicate of the RPA workflow, wherein the RPA workflow comprises a sequence of robotic activities, each activity mimicking a respective human action of interacting with a user interface, wherein the sequence of robotic activities includes a first activity and a second activity, wherein the first activity supplies an input to the second activity; 

in response to receiving a user input selecting the first activity or the second activity, modify the mock workflow by replacing the first activity with a substitute activity configured to supply a mock input to the second activity…





…output a computer-readable encoding of a test robot configured to execute the modified mock workflow, wherein executing the test robot comprises testing the RPA workflow for errors.

Claim 2 - The method of claim 1, further comprising employing the at least one hardware processor, in response to creating the mock workflow, to display a graphical representation of the mock workflow to a user of the computer system, wherein a symbol representing the substitute activity is co-displayed with a symbol representing the target subsequence of activities.

Claim 1 – …employing at least one hardware processor of a computer system to… create a mock workflow…expose a user interface…displaying a graphical representation of the mock workflow comprising a symbol representing the first activity co-displayed with a symbol representing the substitute activity…


Claim 3 - The method of claim 2, wherein the graphical representation of the mock workflow comprises a plurality of symbols, each symbol of the plurality of symbols representing a distinct activity of the mock workflow, and wherein co-displaying comprises drawing a container to enclose both the symbol representing the substitute activity and the symbol representing the target subsequence of activities.

Claim 3 - The method of claim 1, wherein the graphical representation of the mock workflow comprises a plurality of symbols, each symbol of the plurality of symbols representing a distinct activity of mock workflow, and wherein co-displaying comprises modifying the graphical representation of mock workflow by replacing the symbol representing the first activity with a container enclosing both the symbol representing the first activity and the symbol representing the substitute activity.
.

Claim 4 - The method of claim 2, wherein co-displaying comprises displaying the symbol representing the target subsequence of activities in proximity to the symbol representing the substitute activity.


Claim 4 – The method of claim 1, wherein co-displaying comprises displaying the symbol representing the first activity in proximity to the symbol representing the substitute activity


Claim 5 - wherein co-displaying comprises displaying the symbol representing the target subsequence of activities aligned with the symbol representing the substitute activity.

Claim 5 – The method of claim 1, wherein co-displaying comprises displaying the symbol representing the first activity aligned with the symbol representing the substitute activity.
Claim 6 - wherein co-displaying comprises rendering the symbol representing the target subsequence of activities and the symbol representing the substitute activity as having substantially the same size.
Claim 6 - The method of claim 1, wherein co-displaying comprises rendering the symbol representing the first activity and the symbol representing the substitute activity as having substantially the same size.

Claim 8 -  The method of claim 1, further comprising employing the at least one hardware processor, in response to creating the mock workflow, to expose an activity configuration interface enabling a user to configure parameters of the substitute activity while co-displaying a symbol representing the substitute activity with a symbol representing the target subsequence of activities.

Claim 1 – … employing at least one hardware processor of a computer system to…expose a user interface enabling the user to configure parameters of the substitute activity while displaying a graphical representation of the mock workflow comprising a symbol representing the first activity co-displayed with a symbol representing the substitute activity… 

Claim 9 - The method of claim 1, further comprising employing the at least one hardware processor to execute the test robot.

Claim 8 – The method of claim 1, further comprising employing the at least one hardware processor to execute the test robot.
Claim 10 – A computer system comprising at least one hardware processor configured to: 

select an RPA workflow for testing, the RPA workflow comprising a sequence of robotic activities wherein a first activity provides an input to a second activity;







 
in response to receiving a user input selecting a target subsequence of activities from the RPA workflow, the target subsequence including the first activity, create a mock workflow for the RPA workflow, wherein the target subsequence of activities of the RPA workflow is replaced in the mock workflow with a substitute activity configured to supply a mock input to the second activity; and 

output a computer-readable encoding of a test robot configured to execute the mock workflow, wherein executing the test robot comprises testing the RPA workflow for errors.
Claim 9 – A computer system comprising at least one hardware processor configured to: 


in response to selecting a robotic process automation (RPA) workflow for testing, create a mock workflow comprising a duplicate of the RPA workflow, wherein the RPA workflow comprises a sequence of robotic activities, each activity mimicking a respective human action of interacting with a user interface, wherein the sequence of robotic activities includes a first activity and a second activity, wherein the first activity supplies an input to the second activity; 

in response to receiving a user input selecting the first activity or the second activity, modify the mock workflow by replacing the first activity with a substitute activity configured to supply a mock input to the second activity…





…output a computer-readable encoding of a test robot configured to execute the modified mock workflow, wherein executing the test robot comprises testing the RPA workflow for errors.
Claim 11 – The computer system of claim 10, wherein the at least one hardware processor is further configured, in response to creating the mock workflow, to display a graphical representation of the mock workflow to a user of the computer system, wherein a symbol representing the substitute activity is co-displayed with a symbol representing the target subsequence of activities.
Claim 1 –…at least one hardware processor configured to…expose a user interface enabling the user to configure parameters of the substitute activity while displaying a graphical representation of the mock workflow comprising a symbol representing the first activity co-displayed with a symbol representing the substitute activity…


Claim 12 – The computer system of claim 11, wherein the graphical representation of the mock workflow comprises a plurality of symbols, each symbol of the plurality of symbols representing a distinct activity of the mock workflow, and wherein co-displaying comprises drawing a container to enclose both the symbol representing the substitute activity and the symbol representing the target subsequence of activities.
Claim 11 – The computer system of claim 9, wherein the graphical representation of the mock workflow comprises a plurality of symbols, each symbol of the plurality of symbols representing a distinct activity of mock workflow, and wherein co-displaying comprises modifying the graphical representation of mock workflow by replacing the symbol representing the first activity with a container enclosing both the symbol representing the first activity and the symbol representing the substitute activity.
Claim 13 – The computer system of claim 11, wherein co-displaying comprises displaying the symbol representing the target subsequence of activities in proximity to the symbol representing the substitute activity.
Claim 12 – The computer system of claim 9, wherein co-displaying comprises displaying the symbol representing the first activity in proximity to the symbol representing the substitute activity.
Claim 14 – The computer system of claim 11, wherein co-displaying comprises displaying the symbol representing the target subsequence of activities aligned with the symbol representing the substitute activity.
Claim 13 – The computer system of claim 9, wherein co-displaying comprises displaying the symbol representing the first activity aligned with the symbol representing the substitute activity.
Claim 15 – The computer system of claim 11, wherein co-displaying comprises rendering the symbol representing the target subsequence of activities and the symbol representing the substitute activity as having substantially the same size.
Claim 14 – The computer system of claim 9, wherein co-displaying comprises rendering the symbol representing the first activity and the symbol representing the substitute activity as having substantially the same size.
Claim 17 – The computer system of claim 10, further comprising employing the at least one hardware processor, in response to creating the mock workflow, to expose an activity configuration interface enabling a user to configure parameters of the substitute activity while co-displaying a symbol representing the substitute activity with a symbol representing the target subsequence of activities.
Claim 10 –…at least one hardware processor configured to…expose a user interface enabling the user to configure parameters of the substitute activity while displaying a graphical representation of the mock workflow comprising a symbol representing the first activity co-displayed with a symbol representing the substitute activity…


Claim 18 -- The computer system of claim 10, wherein the at least one hardware processor is further configured to execute the test robot.
Claim 16 – The computer system of claim 9, wherein the at least one hardware processor is further configured to execute the test robot.
Claim 19 – A non-transitory computer-readable medium storing instructions which, when executed by at least one hardware processor of a computer system, cause the computer system to: 

select an RPA workflow for testing, the RPA workflow comprising a sequence of robotic activities wherein a first activity provides an input to a second activity; 







in response to receiving a user input selecting a target subsequence of activities from the RPA workflow, the target subsequence including the first activity, create a mock workflow for the RPA workflow, wherein the target subsequence of activities of the RPA workflow is replaced in the mock workflow with a substitute activity configured to supply a mock input to the second activity; and 







output a computer-readable encoding of a test robot configured to execute the mock workflow, wherein executing the test robot comprises testing the RPA workflow for errors.
Claim 17 – A non-transitory computer-readable medium storing instructions which, when executed by at least one hardware processor of a computer system, cause the computer system to: 

in response to selecting a robotic process automation (RPA) workflow for testing, create a mock workflow comprising a duplicate of the RPA workflow, wherein the RPA workflow comprises a sequence of robotic activities, each activity mimicking a respective human action of interacting with a user interface, wherein the sequence of robotic activities includes a first activity and a second activity, wherein the first activity supplies an input to the second activity; 

in response to receiving a user input selecting the first activity or the second activity, modify the mock workflow by replacing the first activity with a substitute activity configured to supply a mock input to the second activity; 




expose a user interface enabling the user to configure parameters of the substitute activity while displaying a graphical representation of the mock workflow comprising a symbol representing the first activity co-displayed with a symbol representing the substitute activity; and 

output a computer-readable encoding of a test robot configured to execute the modified mock workflow, wherein executing the test robot comprises testing the RPA workflow for errors.


It is also noted that the issued patent shares all inventors in common with the instant application and has the same assignee, UiPath Inc.

Claims 1-19 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-9 and 11-17 of issued patent no. 11,334,471 in view of Shah (US 2004/0032429) (art made of record – hereinafter Shah).

As to claims 1-6, 8-15 and 17-19, the issued claims disclose various features of the instant claims as set forth in the above table but discloses replacing a target activity instead of a target subsequence of activities including a first activity
However, in an analogous art, Shah discloses:
an activity that is a subsequence of activities including a first activity (see rejection of claim 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the target first activity of the issued claims Tripathi/TIBCO such that it comprises a subsequence of activities including a first activity, as taught by Shah, as Shah would provide the advantage of a means of enhancing readability of the workflow and a means of treating a sequence of activities as an atomic unit. (See Shah, par. [0173]).

As to claim 7, issued claim 1 in view of Shah discloses the method of claim 2 (see above) and further discloses the target subsequence of activities but the issued claims do not explicitly disclose wherein the symbol representing the target subsequence of activities further comprises another plurality of symbols, each symbol of the other plurality of symbols representing a distinct activity of the target subsequence of activities.
However, in an analogous art, Shah discloses:
wherein the symbol representing the subsequence of activities further comprises another plurality of symbols, each symbol of the other plurality of symbols representing a distinct activity of the subsequence of activities (see rejection of claim 7 below).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the target activity of the workflow of the issued claims such that it comprises a sequence of activities represented by symbols, as taught by Shah, as Shah would provide the advantage of a means of enhancing readability of the workflow and a means of treating the sequence of activities as an atomic unit. (See Shah, par. [0173]).

As to claim 16, it is a system claim whose limitations are substantially the same as claim 7. Accordingly, it is rejected for substantially the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi, Learning Robotic Process Automation: Create Software robots and automate business processes with the leading RPA tool - UiPath (art made of record – hereinafter Tripathi) in view of anonymous, TIBCO BusinessWorksTM Container Edition Application Development, Software Release 2.5.3 (art made of record – hereinafter TIBCO) in further view of Shah (US 2004/0032429).

As to claim 1, Tripathi discloses:
a robotic process automation (RPA) method comprising employing at least one hardware processor of a computer system (e.g., Tripathi, p. 18 par. 1 discloses UiPath is an RPA technology vendor that delivers software [must be executed by a hardware processor of a computer system to function] that helps automate businesses) to: 
an RPA workflow, the RPA workflow comprising a sequence of robotic activities (e.g., Tripathi, p. 24 last par.: this studio lets the user configure Robots, that is, develop steps to perform tasks visually. Using the drag-drop facility, you may write a whole sequence of workflows to perform a set of tasks by Robots. These steps look like a data flow diagram. The designer gives you full control of the execution order and actions taken, also known as activities) wherein a first activity provides an input to a second activity; (e.g., Tripathi, p. 42 par. 1: Variables pass data from one activity to another) and 
output a computer-readable encoding of a test robot configured to execute the workflow, (e.g., Tripathi, p. 16 par. 1 discloses using the development studio, a set of instructions and logic is coded for Robots to execute; p. 24 last par.: you may write a sequence of workflows to perform a set of tasks by Robots; p. 43 par. 1: the user can modify the recorded sequence) wherein executing the test robot comprises testing the RPA workflow for errors (e.g., Tripathi, p. 260 last par.: debugging in order to check whether the workflow is running successfully or to find out errors in order to rectify them). 
	Tripath does not explicitly disclose to: select an RPA workflow for testing, in response to receiving a user input selecting a target subsequence of activities from the workflow, the target subsequence including the first activity, create a mock workflow for the RPA workflow, wherein the target subsequence of activities of the RPA workflow is replaced in the mock workflow with a substitute activity configured to supply a mock input to the second activity; or the mock workflow.
However, in an analogous art, TIBCO discloses to:
select a[] workflow for testing (e.g., TIBCO, p. 23 par. 2: double-click a TIBCO Business Studio for BusinessWorks process [workflow]: testing and debugging a process [note that “for testing” does not limit the claim either, see M.P.E.P. § 2111.04(I)])
in response to receiving a user input selecting a target activity from the workflow, create a mock workflow for the workflow, wherein the target activity of the workflow is replaced in the mock workflow with a substitute activity (e.g., TIBCO, p. 155 item 2: select the subprocess having the activities to be mocked; p. 155 item 3: Right Click on the activity to mock and select the Add Mock To Activity [replacing the activity with one that includes mocking]) configured to supply a mock input to the second activity; (e.g., TIBCO, p. 57 last par: you can map and transform output data from the previous activities in the process to input data for Input the activity) and
the mock workflow (see immediately above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RPA workflows of Tripathi by including, in response to selecting a workflow for testing, creating a mock workflow comprising a duplicate of the workflow and replacing activities of the workflow with mock activities in response to selecting an activity, as taught by TIBCO, as TIBCO would provide the advantage of a means of executing unit testing successfully while skipping execution of certain activities. (See TIBCO, p. 154 par. 1).
Further, in an analogous art, Shah discloses
an activity that is a subsequence of activities from the workflow, the subsequence including the first activity (e.g., Shah, par. [0059]: components such as software programs; par. [0060]: icons representing components [activities]; par. [0085] a connection between two icons. The connection may have an appearance associated with the type of data or material flow between the components; par. [0167]: it may be desirable to allow users to group various components into a sub-system; par. [0173]: grouping the subset of components together in the sub-system may enable the subset of components to be treated as an atomic unit in various ways; Fig. 62 and associated text, par. [0325], the user use has drawn a region selection the three icons [in a sequence, see figure]. To designate these three components as a subsystem, the user may invoke a popup menu. In response the selected components are enclosed by a container icon as shown in FIG. 64; par. [0326]: the user may then collapse the entire subsystem into a single icon, as shown in FIG. 65) and
the activity is the subsequence of activities (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the RPA workflow and target activity of the workflow of Tripathi/TIBCO such that the target activity of the workflow comprises a sequence of activities, as taught by Shah, as Shah would provide the advantage of a means of enhancing readability of the workflow and a means of treating a sequence of activities as an atomic unit. (See Shah, par. [0173]).

As to claim 9, Tripathi/TIBCO discloses:
the method of claim 1 (see rejection of claim 1 above), further comprising employing the at least one hardware processor to execute the test robot (e.g., Tripathi, p. 16 par. 1 discloses using the development studio, a set of instructions and logic is coded for Robots to execute; p. 24 last par.: you may write a sequence of workflows to perform a set of tasks by Robots [software is necessarily executed by a hardware processor]).

As to claim 10, it is a system claim whose limitations are substantially the same as those of claim 1. It is therefore rejected for substantially the same reasons.

As to claim 18, it is a system claim whose limitations are substantially the same as claim 9. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a medium claim whose limitations are substantially the same as those of claim 1. It is therefore rejected for substantially the same reasons. Further limitations disclosed by Tripathi, include:
a non-transitory computer-readable medium storing instructions, which, when executed by at least one hardware processor of a computer system, cause the computer system (e.g., Tripathi, p. 18 par. 1 discloses UiPath is a an RPA technology vendor that delivers software that helps automate businesses [that software must be stored in such a medium and executed by a hardware processor of a computer system to function]) to: (see rejection of claim 19 above).

Claims 2, 4-7, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi, (Learning Robotic Process Automation: Create Software robots and automate business processes with the leading RPA tool – UiPath) in view of TIBCO (TIBCO BusinessWorksTM Container Edition Application Development, Software Release 2.5.3) in view of Shah (US 2004/0032429) in further view of Calhoun et al. (US 2018/0321830) (art made of record – hereinafter Calhoun).

As to claim 2, Tripathi/TIBCO/Shah discloses the method of claim 1 (see rejection of claim 1 above) and further discloses the target subsequence of activities (see rejection of claim 1 above) but Tripathi does not explicitly disclose further comprising employing the at least one hardware processor, in response to creating the mock workflow, to display a graphical representation of the mock workflow to a user of the computer system, wherein a symbol representing the substitute activity is co-displayed with a symbol representing the target subsequence of activities.  
	However, in an analogous art, TIBCO discloses:
further comprising employing the at least one hardware processor, in response to creating the mock workflow, to display a graphical representation of the mock workflow to a user of the computer system, (e.g., TIBCO, p. 155 item 2: Select the subprocess [workflow] having activities to be mocked. 3. Right-click on the activity to mock and select Add Mock to Activity option [and note the display of the workflow in the figures at pp. 155-156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RPA workflows of Tripathi by including, in response to selecting a workflow for testing, displaying a representation of the mock workflow, as taught by TIBCO, as TIBCO would provide the advantage of a means for a user to see and graphically manipulate the mock workflow. (See TIBCO, pp. 155-156).
Further, in an analogous art, Shah discloses:
	a symbol representing the subsequence of activities (e.g., Shah, Fig. 62 and associated text, par. [0325], the user use has drawn a region selection the three icons. To designate these three components as a subsystem, the user may invoke a popup menu. In response the selected components are enclosed by a container icon as shown in FIG. 64; par. [0326]: the user may then collapse the entire subsystem into a single icon, as shown in FIG. 65).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the RPA workflow and target activity of the workflow of Tripathi/TIBCO such that the target activity of the workflow comprises a sequence of activities represented by a single symbol, as taught by Shah, as Shah would provide the advantage of a means of enhancing readability of the workflow and a means of treating a subset of activities as an atomic unit. (See Shah, par. [0173]).
	Further still, in an analogous art, Couture discloses:
wherein a symbol representing the substitute activity is co-displayed with a symbol representing the target it replaces (e.g., Calhoun, Fig. 9 and associated text, par. [0081]: the admin drags from the object library the activity template 904 [symbol representing substitute activity] and drops it on top of the activity icon 850 [symbol representing the target] to replace the latter with the former [co-displayed as shown in the figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the symbol representing a target subsequence of activities replaced with a mock activity of Tripathi/TIBCO/Shah by co-displaying the symbol being replaced with a symbol representing a substitute activity, as taught by Calhoun, as Calhoun would provide the advantage of a means to replace the target with a predefined substitute activity via drag-and-drop. (See Calhoun, par. [0081]).

As to claim 4, Tripathi/TIBCO/Shah/Calhoun discloses the method of claim 2 (see rejection of claim 2 above), Tripathi/TIBCO/Shah further discloses the symbol representing the target subsequence of activities (see rejection of claim 2 above) but does not explicitly disclose wherein co-displaying comprises displaying the symbol representing the target subsequence of activities in proximity to the symbol representing the substitute activity.
	However, in an analogous art, Calhoun discloses:
 wherein co-displaying comprises displaying the symbol representing the target in proximity to the symbol representing the substitute activity (e.g., Calhoun, Fig. 9 and associated text, par. [0081]: the admin drags from the object library the activity template 904 [symbol representing substitute activity] and drops it on top of the activity icon 850 [symbol representing the target] to replace the latter with the former [co-displayed in proximity as shown in the figure, dragging one symbol on the other would also place them in proximity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the symbol representing the target sequence of activities replaced with a mock activity of Tripathi/TIBCO/Shah by co-displaying the symbol representing the target in proximity with a symbol representing a substitute activity, as taught by Calhoun, as Calhoun would provide the advantage of a means to replace the target with a predefined substitute activity via drag-and-drop. (See Calhoun, par. [0081]).

As to claim 5, Tripathi/TIBCO/Shah/Calhoun discloses the method of claim 2 (see rejection of claim 2 above) Tripathi/TIBCO/Shah further discloses the symbol representing the target subsequence of activities (see rejection of claim 2 above) but does not explicitly disclose wherein co-displaying comprises displaying the symbol representing the target subsequence of activities aligned with the symbol representing the substitute activity.  
	However, in an analogous art, Calhoun discloses:
wherein co-displaying comprises displaying the symbol representing the target aligned with the symbol representing the substitute activity (e.g., Calhoun, Fig. 9 and associated text, par. [0081]: the admin drags from the object library the activity template 904 [symbol representing substitute activity] and drops it on top of the activity icon 850 [symbol representing the target] to replace the latter with the former [co-displayed aligned with each other as shown in the figure, dragging one symbol on the other would also align them]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the symbol representing the target sequence of activities replaced with a mock activity of Tripathi/TIBCO/Shah by co-displaying that symbol in alignment with a symbol representing a substitute activity that replaces it, as taught by Calhoun, as Calhoun would provide the advantage of a means to replace the target with a predefined substitute activity via drag-and-drop. (See Calhoun, par. [0081]).

As to claim 6, Tripathi/TIBCO/Shah/Calhoun discloses the method of claim 2 (see rejection of claim 2 above), Tripathi/TIBCO/Shah further discloses the symbol representing the target subsequence of activities (see rejection of claim 2 above) but does not explicitly disclose wherein co-displaying comprises rendering the symbol representing the target subsequence of activities and the symbol representing the substitute activity as having substantially the same size.  
	However, in an analogous art, Calhoun discloses:
wherein co-displaying comprises rendering the symbol representing the target and the symbol representing the substitute activity as having substantially the same size (e.g., Calhoun, Fig. 9 and associated text, par. [0081]: the admin drags from the object library the activity template 904 [symbol representing substitute activity] and drops it on top of the activity icon 850 [symbol representing the target] to replace the latter with the former [the representations are the same size as shown in the figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the symbol representing the target sequence of activities replaced with a mock activity of Tripathi/TIBCO/Shah of Tripathi/TIBCO by co-displaying the symbol representing the target with a same size as a symbol representing a substitute activity, as taught by Calhoun, as Calhoun would provide the advantage of a means to replace the target with a predefined substitute activity via drag-and-drop. (See Calhoun, par. [0081] and Figure 9 and note that if activity template 904 were larger than 850, it could overlap with multiple components when dragged which could make it difficult for the user to know onto which component it was being dropped).

As to claim 7, Tripathi/TIBCO/Shah/Calhoun discloses the method of claim 2 (see rejection of claim 2 above), but Tripathi does not explicitly disclose wherein the symbol representing the target subsequence of activities further comprises another plurality of symbols, each symbol of the other plurality of symbols representing a distinct activity of the target subsequence of activities.  
	However, in an analogous art, TIBCO discloses:
the symbol representing the target activity and the target activity (e.g., TIBCO, p. 155 item 2 and first figure on p. 156: Right Click on the activity to mock [i.e., a symbol representing it, see figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RPA workflows of Tripathi by including symbols representing activities to mock, as taught by TIBCO, as TIBCO would provide a means to visually select which activities to mock. (Se TIBCO, p. 155 item 2 and first figure on p. 156).
Further, in an analogous art, Shah discloses:
an activity that is a subsequence of activities further comprises another plurality of symbols, each symbol of the other plurality of symbols representing a distinct activity of the subsequence of activities (e.g., Shah, par. [0059]: components such as software programs; par. [0060]: icons representing components [activities]; par. [0173]: grouping the subset of components together in the sub-system may enable the subset of components to be treated as an atomic unit in various ways; Fig. 62 and associated text, par. [0325], the user use has drawn a region selection the three icons [symbols, in a sequence as shown in the figure]. To designate these three components as a subsystem, the user may invoke a popup menu. In response the selected components are enclosed by a container icon as shown in FIG. 64; par. [0326]: the user may then collapse the entire subsystem into a single icon, as shown in FIG. 65).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the RPA workflow and target activity of the workflow of Tripathi/TIBCO such that the target activity of the workflow comprises a sequence of activities represented by symbols, as taught by Shah, as Shah would provide the advantage of a means of enhancing readability of the workflow and a means of treating the sequence of activities as an atomic unit. (See Shah, par. [0173]).

As to claim 11, it is a system claim whose limitations are substantially the same as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 13, it is a system claim whose limitations are substantially the same as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is a system claim whose limitations are substantially the same as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 15, it is a system claim whose limitations are substantially the same as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 16, it is a system claim whose limitations are substantially the same as claim 7. Accordingly, it is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196